Citation Nr: 0202240	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  00-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel



INTRODUCTION

The veteran had periods of active service from December 1941 
to December 1942, December 1944 to November 1945, and 
November 1945 to June 1946.  He was a prisoner of war (POW) 
of the Japanese government from April 1942 to December 1942.  
The veteran died in November 1955.  His surviving spouse is 
the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Manila, Republic of the Philippines 
Regional Office (RO).  The RO decision found that new and 
material evidence had not been submitted by the appellant to 
reopen her claim for entitlement to service connection for 
the cause of the veteran's death.  During the pendency of the 
appeal, the RO decided that new and material evidence had 
been presented to reopen the appellant's claim.  The Board 
must, however, proceed with its own determination as to 
whether the matter at issue is properly to be reopened at 
this time.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran, who was a POW from April 1942 to December 
1942, was service connected for a gunshot wound to the left 
thigh, rated as 10 percent disabling, during his lifetime.  
He was not service connected for any other disabilities at 
the time of his death.

3.  The veteran was diagnosed with rheumatism in September 
1955.  The diagnosis was not linked to the veteran's service.
4.  The veteran died on November [redacted], 1955 at the age of 38.  
The cause of death was listed as heart disease, rheumatism.

5.  The RO's February 1956 decision, which denied service 
connection for the cause of the veteran's death, was not 
appealed following the RO's issuance of notice of the denial 
to the appellant in March 1956; and that decision is final.

6.  The additional evidence submitted since the RO's February 
1956 decision is neither cumulative nor redundant, and it 
bears directly and substantially upon the specific matter of 
whether a disability of service origin caused or contributed 
to the veteran's death; and, when considered with all of the 
evidence of record, it has a significant effect upon the 
facts previously considered.

5.  The evidence does not reasonably show that the veteran's 
cause of death was related to service.


CONCLUSIONS OF LAW

1.  The evidence received since the RO's final rating 
decision in February1956, which denied service connection for 
the cause of the veteran's death, is new and material, and 
the appellant's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2001).

2.  The veteran's cause of death was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the appellant informed her of 
the information and evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death 
and complied with the VA's notification requirements.  The RO 
supplied the appellant with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a private physician's statement dated 
September 1955, the veteran's death certificate, statements 
from the physician who attended the veteran's death, which 
are dated in January and February of 1956, an August 1999 
affidavit from [redacted], a March 2001 affidavit from  
[redacted] and [redacted], and the appellant's statements and 
testimony before a hearing officer at a hearing held at the 
RO in March 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the claim need not be referred to the appellant for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the appellant. See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).


II.  Factual Background

The veteran had several periods of active service.  The 
veteran's records indicate that he was a POW from April 1942 
to December 1942.  The veteran's discharge examination, 
conducted in June 1946, indicated that the veteran's 
cardiovascular system was normal.  Blood pressure was 80 
diastolic.  The systolic reading was illegible.  A scar on 
the veteran's left thigh was the only condition noted in his 
physical.  The veteran was service connected for a gunshot 
wound to the left thigh in April 1955, and a 10 percent 
rating was assigned.  He did not seek service connection for 
any other disabilities during his life.

A report from a private physician, dated September 1955, 
diagnosed the veteran with chronic articular and muscular 
rheumatism with acute exacerbations during rainy days and 
upon undue exposure to wet and cold.  In addition, the 
veteran was diagnosed with pulmonary problems, with symptoms 
of occasional streaks of blood in the sputum after productive 
coughing, night sweating, insomnia, anorexia, general 
weakness and insidious emaciation.  The veteran had fleeting 
crepitant rales on both apices, chest pain and dyspnea upon 
slight exertion.  The physician noted that the veteran was 
not acutely attacked by his rheumatism and the presence of 
blood in the sputum.  The physician's report did not link 
these diagnoses to the veteran's service.

The veteran's death certificate listed his date of death as 
November [redacted], 1955.  The cause of death was listed as heart 
disease, rheumatism and Dr. F. Aguinaldo was listed as the 
physician attending at the time of death.

A January 1956 statement from Dr. F. Aguinaldo indicated that 
he had treated the veteran for only about five hours.  He 
also stated that he administered medical services to the 
veteran at his home.  A February 1956 statement from Dr. F. 
Aguinaldo indicated that he attended to the veteran on 
November [redacted], 1955, the date of the veteran's death.  Dr. F. 
Aguinaldo's statements do not suggest any etiology for the 
cause of the veteran's death.

Service connection for the veteran's cause of death was 
denied in a February 1956 rating decision.  The appellant was 
notified of the decision in March 1956.  She did not file a 
timely appeal.  The RO's February 1956 decision became final.  
In January 1999, the appellant filed to reopen her claim for 
compensation based on a change in the law that amended 
38 C.F.R. § 3.309(c) to include ischemic heart disease in 
POWs who experienced localized edema during captivity.

In August 1999, [redacted], who served with the veteran, 
submitted an affidavit attesting to being a POW with the 
veteran until 1942.  He stated that during that time he saw 
the veteran maltreated.  He also indicated that the veteran 
often complained of beriberi with swollen legs and feet, 
dysentery and malaria.  Of record is information developed by 
the RO reflective of the fact that this individual was a POW 
during time frames overlapping, or coinciding with, those of 
the veteran.

The RO issued a rating decision in June 2000 concluding that 
the appellant had not presented new and material evidence to 
reopen her claim for service connection for the cause of the 
veteran's death.

The SOC, issued in September 2000, reopened the appellant's 
claim for service connection for the cause of the veteran's 
death.  The SOC indicated that the new legislation, combined 
with the affidavit from [redacted], was considered new and 
material evidence.  However, the SOC stated that the evidence 
of record was insufficient to establish that the veteran died 
of heart disease related to his having been a POW and 
continued to deny the claim.

The appellant submitted an affidavit from [redacted]and 
[redacted] dated March 2001.  The affidavit attested to the 
following:  1) the veteran died as a result of heart disease, 
rheumatism; 2) the veteran suffered from beriberi from the 
time of his release from prison camp up to his death; and 3) 
the veteran was treated by Dr. F. Aguinaldo up to the time of 
his death.

The appellant testified at a hearing held at the RO before a 
hearing officer in March 2001.  She stated that she had no 
further medical records to submit because the veteran was 
never hospitalized and all the records held by Dr. Aguinaldo 
had been destroyed.  She indicated that when the veteran 
returned from service she noticed that his arms and feet were 
swollen and he had difficulty breathing and eating.  She 
stated that the veteran complained about his gunshot wound 
and chest pains.  The appellant testified that her husband 
had been treated sometime in the early 1950s for more than a 
year prior to his death.  However, she indicated that there 
are no medical records available to submit.

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as cardiovascular disease, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

If the veteran was a prisoner of war detained or interned for 
at least 30 days, then certain diseases shall be service 
connected if manifest to a 10 percent degree or more at any 
time after discharge or release from active duty.  See 
38 C.F.R. § 3.309 (d).  The POW presumptive disorders include 
beriberi heart disease.  That term includes ischemic heart 
disease in a former POW who has experienced localized edema 
during captivity.  Id.

The cause of death of a veteran is considered to be due to a 
service connected disability when such disability was either 
the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that during the pendency of this appeal, the 
RO determined, in the SOC, dated September 2000, that the 
appellant had submitted new and material evidence and 
reopened the claim of service connection for cause of the 
veteran's death.  However, under Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996), the Board is not bound by the RO's 
determination in this regard, and the Board must also review 
whether new and material evidence has been submitted to 
reopen the appellant's claim.  See Barnett v. Brown, 83 F.3d 
at 1383.

Because the RO previously denied the appellant's claim of 
service connection for the cause of the veteran's death in 
February 1956, and because the appellant did not initiate an 
appeal by filing a notice of disagreement, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (2001), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the appellant's claim for this benefit may 
only be reopened if she submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's February 1956 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The appellant attempted to reopen her claim based on 
provisions of the new POW legislation, Public Laws 97-37 and 
100-322.  Her contention was that the veteran suffered from 
swelling of feet, arms and legs prior to and until his death.  
A friend who served with the veteran, [redacted], attested 
that the veteran suffered from beriberi with swollen legs and 
feet, dysentery, and malaria while in the POW camp.  This is 
new evidence as it was not of record as of the February 1956 
decision and is not merely cumulative of other evidence then 
of record.  As it contains indications that the veteran 
suffered from localized edema and beriberi during the 
veteran's lifetime, it has a significant effect on facts 
previously considered.  Given the change in legislation, the 
veteran's POW status and the statements made by the appellant 
and the veteran's friend, this evidence, in light of all the 
evidence of record, bears directly and substantially upon the 
specific matter on which the RO's February 1956 disallowance 
was based.  Therefore, in the Board's judgment, this recently 
submitted evidence warrants a reopening, taking into 
consideration all of the evidence, both old and new, and the 
appellant is entitled to have her claim readjudicated on the 
basis of all the evidence of record.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  The reasons will be explained below.

The veteran's service medical records indicate that his 
cardiovascular system was normal when he was given his 
discharge examination in June 1946.  Essential hypertension 
is not shown during service or for many years thereafter.  
The earliest record of treatment for the veteran is a 
physician's statement in September 1955 reporting that he had 
examined the veteran and the veteran had chronic articular 
and muscular rheumatism and pulmonary problems that were 
described in some detail.  There is nothing in the 
physician's statement linking either diagnosis to the 
veteran's service.  At no time during the veteran's life did 
he seek service connection for any disability other than a 
gunshot wound to the left thigh.  In addition, there is no 
medical evidence of record linking either diagnosis or the 
veteran's service connected disability to the cause of his 
death.

As a former POW the veteran is entitled to a statutory 
presumption of service connection if one of the conditions 
listed in 38 C.F.R. § 3.309(c), including ischemic heart 
disease, is manifested during his lifetime.  The only post-
service medical record submitted is the September 1955 
physician's statement diagnosing the veteran with rheumatism.  
The death certificate lists the cause of death as heart 
disease, rheumatism.  There is no mention of the veteran ever 
suffering from ischemic heart disease during or after 
service.  In addition, there is otherwise no medical evidence 
linking the veteran's death to ischemic heart disease.

The Board notes the testimony of the appellant and the 
affidavits of the veteran's friends, [redacted], [redacted]
and [redacted], attested to the fact that the veteran suffered 
from beriberi during service and that led to his death from 
heart disease.  However, the Board notes that the appellant 
and the veteran's friends are lay people.  While it is well 
established that lay evidence is acceptable to prove the 
occurrence of an injury during active duty, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), the United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or an opinion 
involving medical causation. Id.; Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993).  While lay persons could competently 
describe the presence of swelling of the feet, the absence of 
an acceptably supported diagnosis of ischemic heart disease , 
accompanying the reports of localized edema, is, the Board 
regrets, fatal to the appellants claim.  The Board concludes 
that there is no medical evidence of record linking the 
veteran's cause of death to ischemic heart disease.

For the reasons stated above, the Board finds that there is 
no evidence on the record that reasonably demonstrates either 
a direct or a presumptive service connection for the cause of 
the veteran's death.








ORDER

1.  New and material evidence having been submitted, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.

2.  Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

